Title: To James Madison from Thomas Lehré, 7 December 1808
From: Lehré, Thomas
To: Madison, James



Sir
In the Representatives’ Chamber Columbia Dec: 7th: 1808.

I have taken the Liberty to inform you, that the 10 Electors we elected yesterday by a Joint Ballot of both Branches of our Legislature, this day at 12 oClock voted Unanimously for you as President, and George Clinton as Vice President of the United States.  Permit me to congratulate you, with heartfelt satisfaction, upon the occasion, but here congratulate that great and good Man Thomas Jefferson, upon the prospect of so able a successor.
As a proof our unanimity upon the occasion, I have enclosed you a Copy of the Electoral Ticket, by which you will See, our Republican Electors nearly had every Vote.
I have also enclosed you a Copy of the Governors Message sent to both Houses.  We received it with unbounded applause.  It will be read with attention by every true American.  I remain with every sentiment of respect. Sir Your Obedt: Humble Servt.

Tho: Lehre

